Case 3:17-cv-00108-GPC-MDD Document 1156-2 Filed 04/15/19 PageID.123281 Page 1 of
                                       4



  1   Juanita R. Brooks, SBN 75934, brooks@fr.com
      Seth M. Sproul, SBN 217711, sproul@fr.com
  2   Fish & Richardson P.C.
      12390 El Camino Real
  3   San Diego, CA 92130
  4   Phone: 858-678-5070 / Fax: 858-678-5099

  5   Ruffin B. Cordell, DC Bar No. 445801, pro hac vice, cordell@fr.com
      Lauren A. Degnan, DC Bar No. 452421, pro hac vice, degnan@fr.com
  6   Fish & Richardson P.C.
  7
      1000 Maine Avenue, S.W., Suite 1000
      Washington, D.C. 20024
  8   Phone: 202-783-5070 / Fax: 202-783-2331
  9   William A. Isaacson, DC Bar No. 414788, pro hac vice, wisaacson@bsfllp.com
      Karen L. Dunn, DC Bar No. 1002520, pro hac vice, kdunn@bsfllp.com
 10   Boies Schiller Flexner
 11   1401 New York Avenue, N.W.
      Washington, DC 20005
 12   Phone: 202-237-2727 / Fax: 202-237-6131
 13   Attorneys for Plaintiff and Counterclaim-Defendant Apple Inc.
 14

 15                        UNITED STATES DISTRICT COURT
 16                      SOUTHERN DISTRICT OF CALIFORNIA
 17   IN RE:                            Case No. 3:17-CV-00108-GPC-MDD
 18
      QUALCOMM LITIGATION,              [Consolidated with 3:17-CV-01010-GPC-MDD]
 19
                                        CERTIFICATE OF SERVICE
 20

 21
                                         Judge: Hon. Gonzalo P. Curiel
                                         Dept: 2D
 22

 23

 24

 25

 26

 27

 28

                                                  1         Case No. 3:17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 1156-2 Filed 04/15/19 PageID.123282 Page 2 of
                                       4



  1         The undersigned hereby certifies that true and correct copies of the
  2   unredacted versions of the following documents were served on April 15, 2019 via
  3   electronic mail pursuant to Fed. R. Civ. Proc. 5(b) to all counsel of record in this
  4   action:
  5              APPLE INC. AND THE CONTRACT MANUFACTURERS’
  6                MOTION TO FILE UNDER SEAL CERTAIN DOCUMENTS
  7                IDENTIFIED FOR OPENING STATEMENTS AND WITNESS
  8                EXAMINATIONS;
  9              and Supporting Exhibits.
 10
 11   Dated: April 15, 2019          Respectfully submitted,
 12                                  By: /s/ Michael A. Amon
 13                                      Juanita R. Brooks, SBN 75934, brooks@fr.com
                                         Seth M. Sproul, SBN 217711, sproul@fr.com
 14                                      Michael A. Amon, SBN 226221, amon@fr.com
                                         Fish & Richardson P.C.
 15                                      12390 El Camino Real
 16                                      San Diego, CA 92130
                                         Phone: 858-678-5070 / Fax: 858-678-5099
 17
                                          Ruffin B. Cordell, DC Bar No. 445801,
 18                                       pro hac vice, cordell@fr.com
                                          Lauren A. Degnan, DC Bar No. 452421,
 19                                       pro hac vice, degnan@fr.com
 20                                       Fish & Richardson P.C.
                                          1000 Maine Avenue, S.W., Suite 1000
 21                                       Washington, D.C. 20024
                                          Phone: 202-783-5070 / Fax: 202-783-2331
 22
 23                                       William A. Isaacson, DC Bar No. 414788,
                                          pro hac vice, wisaacson@bsfllp.com
 24                                       Karen L. Dunn, DC Bar No. 1002520,
                                          pro hac vice, kdunn@bsfllp.com
 25                                       Boies Schiller Flexner
                                          1401 New York Avenue, N.W.
 26                                       Washington, DC 20005
 27                                       Phone: 202-237-2727 / Fax: 202-237-6131

 28
                                                  2
                                                       Case No. 3:17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 1156-2 Filed 04/15/19 PageID.123283 Page 3 of
                                       4


                                Attorneys for Plaintiff and Counterclaim-Defendant
  1                             Apple Inc.
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                           3
                                                Case No. 3:17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 1156-2 Filed 04/15/19 PageID.123284 Page 4 of
                                       4



  1                             CERTIFICATE OF SERVICE
            The undersigned hereby certifies that a true and correct copy of the above and
  2
      foregoing document has been served on April 15, 2019 to all counsel of record who
  3
      are deemed to have consented to electronic service via the Court’s CM/ECF system
  4
      per Civil Local Rule 5.4. Any other counsel of record will be served by electronic
  5
      mail, facsimile and/or overnight delivery.
  6
            Executed on April 15, 2019.
  7
  8                                          /s/ Michael A. Amon
  9                                          Michael A. Amon

 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                   4
                                                       Case No. 3:17-CV-00108-GPC-MDD
